DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 9 and 17 – 20 are objected to because of the following informalities:

Claim 9 recites the limitation "the fourth data policy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a fourth data policy”;
Claim 20 recites the limitation "the fourth data policy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a fourth data policy”;

Claim 17 recites the limitation "the data capturer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the first data capturer”; or “an additional data capturer”;
Claim 20 recites the limitation "the data capturer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the first data capturer”; or “a second additional data capturer”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malladi et al. (U.S. Pat. Pub. No. 2017/0060574) (Edge Intelligence Platform, and Internet of Things Sensor Streams System).

1.1	Regarding claim 1, Malladi discloses an Internet of Things (IoT) gateway Fig. 5, item 406 “Edge Gateway”; Fig. 4, item 406 “Edge Gateway”; paragraph 61 “an edge gateway or equivalent that is between sensors 409 and cloud 412 …”) with configurable data transmission mode (paragraph 9 “FogHorn provides a platform to enable edge intelligence for industrial and commercial internet of things (IoT) data”), comprising:
a data collector (Fig. 5, item 512; Fig. 4, item 421) configured to collect data (Fig. 5, item 512 “Data Ingestion”; Fig. 4, item 421 “Ingestion 421”; paragraph 18) provided by a data provider (Fig. 5, item 523 “Sensors/Devices”; Abstract “sensor”) based on a first data policy (Fig. 5, item 520; paragraph 174 “Brokers (e.g., brokers 520 in FIG. 5): … the broker has built in policies to access topics”);
a data capturer (Fig. 5, item 515 “Data Processing”; Fig. 4, item 425 “Enrichment”) configured to capture the data collected by the data collector based on a second data policy (paragraph 18 “enriching the ingested data in real time through a data enrichment component … Enrichment can include, but is not limited to, data decoding, metadata decoration, data normalization, and the like”); and
a data uploader (Fig. 5, item 570 “Data Publisher”; Fig. 4, item 438 “Transport”; paragraph 61) configured to handle the data captured by the data capturer based on a third data policy (paragraph 86 “A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored either in the local time-series database or in the cloud storage”), wherein the first data policy, the second data policy and the third data policy are configured separately according to IoT application requirements (Fig. 5, items 512, 515, 518; paragraphs 174 “broker”; paragraph 18 “enriching”; paragraph 86 “stored either in the local time-series database or in the cloud storage”).1.2	Per claim 2, Malladi teaches the IoT gateway of claim 1, wherein the first data policy includes at least one collecting criteria, based on which the data collector is further configured to collect data having a specific address from the data provided by the data provider, collect data having a specific length from the data provided by the data provider, collect the data provided by the data provider using a specific frequency, or collect the data provided by the data provider when a specific environmental condition is satisfied (paragraphs 164, 165 “the apparatus can load the data semantics with the highest match score, …”); Abstract “triggering by sensor data”; paragraph 152 “a method for service invocation triggered by sensor data …”; paragraph 214 “Reduce mobile network cost by triggering video upload only on abnormal situations.”; paragraph 135 “Some examples of inputs include inlet pressure 711, outlet pressure 714, temperature 717, and flow 720”; paragraph 138 “The Internet of Things (IoT) is a collection of user-cases that relies on instrumentation of the physical operations with sensors that track events with very high frequency.”; paragraph 122 “SXL makes SXL sensors programmable to synthesize data to match specific application requirements around data quality, frequency and information.”).1.3	Regarding claim 3, Malladi discloses the IoT gateway of claim 1, wherein the second data policy includes at least one capturing criteria, based on which the data capturer is further configured to capture data having a specific name from the data collected by the data collector (TABLE A “name: ‘temperature’”; “name ‘outlet_pressure’”; …), capture the data collected by the data collector using a specific frequency, capture the data collected by the data collector when a specific environmental condition is satisfied, or capture the data collected by the data collector when a specific environmental parameter is updated (paragraph 18 “enriching the ingested data in real time through a data enrichment component … Enrichment can include, but is not limited to, data decoding, metadata decoration, data normalization, and the like”; paragraph 81 “The data bus also includes a ‘decoder service’ that enriches the incoming data from the sensors by decoding the raw binary data into consumable data formats …).1.4	Per claim 4, Malladi teaches the IoT gateway of claim 1, wherein the third data policy includes a first uploading criteria, based on which the data uploader is further configured to upload data having a maximum value, data having a minimum value, data having a specific value, one or multiple pieces of data within a specific range (paragraph 110 “Typical sensor specifications are range, accuracy, resolution, drift, stability, and other attributes …”), or data having a specific sequential order among the data captured by the data capturer (paragraph 86 “A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored either in the local time-series database or in the cloud storage … The time-series data is typically a rolling or circular buffer or queue, where as new information is added to the database, the oldest information is being removed …”; “paragraph 211 “build models to characterize sequences of measurements that can lead to defect detection”).1.5	Regarding claim 5, Malladi discloses the IoT gateway of claim 4, wherein the third data policy further includes a second uploading criteria, based on which the data uploader is further configured to convert the data captured by the data capturer from a first format into a second format (Fig. 5, item 518; paragraph 86 “A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored either in the local time-series database or in the cloud storage”).  (paragraph 110 “Analog measurements are typically converted to digital quantities using analog to digital Converters …”).1.6	Per claim 6, Malladi teaches the IoT gateway of claim 4, further comprising a data buffer (Fig. 5, item 576), wherein the third data policy further includes a third uploading criteria, based on which the data uploader is further configured to upload the data captured by the data capturer to the data buffer (paragraph 110 “Analog measurements are typically converted to digital quantities using analog to digital Converters …”).1.7	Regarding claim 7, Malladi discloses the IoT gateway of claim 6, wherein:
the third data policy further includes at least one transmission condition which is satisfied when data is present in the data buffer, when a size of data stored in the data buffer is larger than a predetermined value, when data has been stored in the data buffer for a period shorter than a predetermined value, or when receiving a data transmission command while the data is present in the data buffer (Fig. 5, item 576; paragraph 86 “A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored either in the local time-series database or in the cloud storage … “); and
the data uploader is further configured to upload the data captured by the data capturer to the data buffer when determining that the at least one transmission condition is not satisfied (Fig. 5, item 576; paragraph 86 “A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored either in the local time-series database or in the cloud storage.  A time-series database (TSDB) is a software system that is optimized for handling time series data, arrays of numbers indexed by time (e.g., a date-time or a date-time range”).1.8	Per claim 8, Malladi teaches the IoT gateway of claim 6, wherein the third data policy further includes a fourth uploading criteria, based on which the data uploader is further configured to upload the data stored in the data buffer to a data receiver (paragraph 65 “An ‘edge’ solutions may support ingesting of sensor data into a local storage repository with the option to publish the unprocessed data to a cloud environment for offline analysis …”).1.9	Regarding claim 9, Malladi discloses the IoT gateway of claim 8, wherein:
the fourth data policy further includes at least one transmission condition which is satisfied when data is present in the data buffer, when a size of data stored in the data buffer is larger than a predetermined value, when data has been stored in the data buffer for a period shorter than a predetermined value, or when receiving a data transmission command while the data is present in the data buffer (Fig. 5, item 576; paragraph 86 “A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored either in the local time-series database or in the cloud storage …”); and
the data uploader (Fig. 5, item 518) is further configured to upload the data captured by the data capturer to the data receiver when determining that the at least one transmission condition is satisfied (Fig. 5, item 576; paragraph 86 “A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored either in the local time-series database or in the cloud storage.  A time-series database (TSDB) is a software system that is optimized for handling time series data, arrays of numbers indexed by time (e.g., a date-time or a date-time range”).1.10	Per claim 10, Malladi teaches the IoT gateway of claim 1, further comprising:
a data storage for storing the data collected by the data collector from the data provider (Fig. 5, item 412 “Cloud”; Abstract “Storing of raw sensor data or results of expressions in a local time-series database or cloud storage …”; paragraph 6; paragraph 151 “Storing of raw sensor data or results of expressions …”).1.11	Regarding claim 11, Malladi discloses an Internet of Things (IoT) gateway with configurable data transmission mode (paragraph 9 “FogHorn provides a platform to enable edge intelligence for industrial and commercial internet of things (IoT) data”), comprising:
a data collector configured to collect data (Fig. 5, item 512 “Data Ingestion”; Fig. 4, item 421 “Ingestion 421”; paragraph 18) provided by at least two data providers (Fig. 5, item 520; paragraph 174 “Brokers (e.g., brokers 520 in FIG. 5): … the broker has built in policies to access topics”; paragraph 150 “Multiple different edge installations can be configured, deployed, managed and monitored through this remote management console.”);
a first data capturer (Fig. 5, item 515 “Data Processing”; Fig. 4, item 425 “Enrichment”) configured to capture the data collected by the data collector based on a first data policy (paragraph 18 “enriching the ingested data in real time through a data enrichment component … Enrichment can include, but is not limited to, data decoding, metadata decoration, data normalization, and the like”);
a second data capturer configured to capture the data collected by the data collector based on a second data policy (paragraph 18 “enriching”; paragraph 150 “Multiple different edge installations can be configured, deployed, managed and monitored through this remote management console.”);
a first data uploader (Fig. 5, item 570 “Data Publisher”; Fig. 4, item 438 “Transport”; paragraph 61) configured to handle the data captured by the first data capturer based on a third data policy (paragraph 86 “A data publisher 570 also connects to the data bus and subscribes to data that needs to be stored either in the local time-series database or in the cloud storage”); and
a second data uploader configured to handle the data captured by the second data capturer based on a fourth data policy (Figs. 5, 4; paragraph 86; paragraph 150 “Multiple different edge installations …”), wherein the first data policy and the third data policy are configured separately according to a first IoT application requirement (Fig. 5, items 512, 515, 518; paragraphs 174 “broker”; paragraph 18 “enriching”; paragraph 86 “stored either in the local time-series database or in the cloud storage”; paragraph 150 “Multiple different edge installations …” ), and the second data policy and the fourth data policy are configured separately according to a second IoT application requirement (Fig. 5, items 512, 515, 518; paragraphs 174 “broker”; paragraph 18 “enriching”; paragraph 86 “stored either in the local time-series database or in the cloud storage”; paragraph 150 “Multiple different edge installations …”).
1.12	Per claims 12 – 21, the rejection of claims 1 – 10 under 35 USC 102 (paragraphs 1.1 – 1.11 above) applies.

1.13	Regarding claims 22, the rejection of claims 12 under 35 USC 102 applies.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/